INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is entered into as of this 8th day of April,
2004, by and between United Rentals, Inc., a Delaware corporation (the
“Company”), and Wayland R. Hicks (“Indemnitee”).

 

RECITALS

 

A. The Company is aware that because of the increased exposure to litigation
costs, talented and experienced persons are increasingly reluctant to serve or
continue serving as directors and officers of corporations unless they are
protected by comprehensive liability insurance and indemnification.

 

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate guidance regarding the
proper course of action.

 

C. The Board of Directors of the Company (the “Board”) has concluded that, in
order to retain and attract talented and experienced individuals to serve as
officers and directors of the Company and its subsidiaries and to encourage such
individuals to take the business risks necessary for the success of the Company
and its subsidiaries, the Company should contractually indemnify its officers
and directors, and the officers and directors of its subsidiaries, in connection
with claims against such officers and directors in connection with their
services to the Company and its subsidiaries, and has further concluded that the
failure to provide such contractual indemnification could be detrimental to the
Company, its subsidiaries and stockholders.

 

NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

 

1. Definitions.

 

(a) Agent. “Agent” with respect to the Company means any person who is or was a
director, officer, employee or other agent of the Company or a Subsidiary of the
Company; or is or was serving at the request of, for the convenience of, or to
represent the interests of, the Company or a Subsidiary of the Company as a
director, officer, employee or agent of another entity or enterprise; or was a
director, officer, employee or agent of a predecessor corporation (or other
predecessor entity or enterprise) of the Company or a Subsidiary of the Company,
or was a director, officer, employee or agent of another enterprise at the
request of, for the convenience of, or to represent the interests of such
predecessor.

 

(b) Expenses. “Expenses” means all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees, costs of
investigation and related disbursements) incurred by the Indemnitee in
connection with the investigation, settlement, defense or appeal of a Proceeding
covered hereby or the establishment or enforcement of a right to indemnification
under this Agreement.

 

(c) Proceeding. “Proceeding” means any threatened, pending, or completed claim,
suit or action, whether civil, criminal, administrative, investigative or
otherwise.

 

(d) Subsidiary. “Subsidiary” means any corporation or other entity of which more
than 10% of the outstanding voting securities or other voting interests is owned
directly or indirectly by the Company, and one or more other Subsidiaries, taken
as a whole.

 

2. Maintenance of Liability Insurance.

 

(a) The Company hereby covenants and agrees with Indemnitee that, subject to
Section 2(b), the Company shall obtain and maintain in full force and effect
directors’ and officers’ liability insurance (“D&O Insurance”) in reasonable
amounts as the Board of Directors shall determine from established and reputable
insurers. In no event shall the terms of such D&O Insurance be less favorable to
Indemnitee than the terms generally applicable to the Company’s executive
officers generally.

 

(b) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
the premium costs for such insurance are (i)



--------------------------------------------------------------------------------

disproportionate to the amount of coverage provided after giving effect to
exclusions, and (ii) substantially more burdensome to the Company than the
premiums charged to the Company for D&O Insurance currently in effect.

 

3. Mandatory Indemnification. The Company shall defend, indemnify and hold
harmless Indemnitee:

 

(a) Third Party Actions. If Indemnitee is a person who was or is a party, or is
threatened to be made a party, to any Proceeding (other than an action by or in
the right of the Company) by reason of the fact that Indemnitee is or was or is
claimed to be an Agent of the Company, or by reason of anything done or not done
by Indemnitee in any such capacity, or by reason of the fact that Indemnitee
personally guaranteed any obligation of the Company at any time, against any and
all Expenses and liabilities or any type whatsoever (including, but not limited
to, legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by such person in connection with the
investigation, defense, settlement or appeal of such Proceeding, so long as the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal action or Proceeding, had no reasonable cause to believe
such person’s conduct was unlawful.

 

(b) Derivative Actions. If Indemnitee is a person who was or is a party, or is
threatened to be made a party, to any Proceeding by or in the right of the
Company by reason of the fact that he is or was an Agent of the Company, or by
reason of anything done or not done by him in any such capacity, against any and
all Expenses and liabilities of any type whatsoever (including, but not limited
to, legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by him in connection with the investigation,
defense, settlement or appeal of such Proceeding, so long as the Indemnitee
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company; except that no indemnification
under this subsection shall be made, and Indemnitee shall repay all amounts
previously advanced by the Company, in respect of any claim, issue or matter for
which such person is judged in a final, non-appealable decision to be liable to
the Company by a court of competent jurisdiction due to willful misconduct in
the performance of his duties to the Company, unless and only to the extent that
the court in which such Proceeding was brought or the Court of Chancery of
Delaware shall determine that Indemnitee is fairly and reasonably entitled to
indemnity.

 

(c) Actions Where Indemnitee Is Deceased. If Indemnitee is a person who was or
is a party, or is threatened to be made a party, to any Proceeding by reason of
the fact that he is or was an Agent of the Company, or by reason of anything
done or not done by him in any such capacity, and prior to, during the pendency
of, or after completion of, such Proceeding, the Indemnitee shall die, then the
Company shall defend, indemnify and hold harmless the estate, heirs and legatees
of the Indemnitee against any and all Expenses and liabilities incurred by or
for such persons or entities in connection with the investigation, defense,
settlement or appeal of such Proceeding on the same basis as provided for the
Indemnitee in Sections 3(a) and 3(b) above.

 

The Expenses and liabilities covered hereby shall be net of any payments by D&O
Insurance carriers or others.

 

4. Partial Indemnification. If Indemnitee is found under Section 3, 6 or 9
hereof not to be entitled to indemnification for all of the Expenses relating to
a Proceeding, the Company shall indemnify the Indemnitee for any portion of such
Expenses not specifically precluded by the operation of such Section 3, 6 or 9.

 

5. Indemnification Procedures; Mandatory Advancement of Expenses.

 

(a) Promptly after receipt by Indemnitee of notice to him or her of the
commencement or threat of any Proceeding covered hereby, Indemnitee shall notify
the Company of the commencement or threat thereof, provided that any failure to
so notify shall not relieve the Company of any of its obligations hereunder.

 

(b) If, at the time of the receipt of a notice pursuant to Section 5(a) above,
the Company has D&O Insurance in effect, the Company shall give prompt notice of
the Proceeding or claim to its insurers in accordance with the procedures set
forth in the applicable policies. The Company shall thereafter take all

 

2



--------------------------------------------------------------------------------

necessary or desirable action to cause such insurers to pay all amounts payable
as a result of such Proceeding in accordance with the terms of such policies.

 

(c) Indemnitee shall be entitled to retain one or more counsel from time to time
selected by it in its sole discretion to act as its counsel in and for the
investigation, defense, settlement or appeal of each Proceeding. The Company
shall not waive any privilege or right available to Indemnitee in any such
Proceeding.

 

(d) The Company shall bear all fees and Expenses (including invoices for advance
retainers) of such counsel, and all fees and Expenses invoiced by other persons
or entities, in connection with the investigation, defense, settlement or appeal
of each such Proceeding. Such fees and Expenses are referred to herein as
“Covered Expenses.”

 

(e) Until a determination to the contrary under Section 6 hereof is made, the
Company shall advance all Covered Expenses in connection with each Proceeding.
If required by law, as a condition to such advances, Indemnitee shall, at the
request of the Company, agree to repay such amounts advanced if it shall
ultimately be determined by a final order of a court that Indemnitee is not
entitled to be indemnified by the Company by the terms hereof or under
applicable law.

 

(f) Each advance to be made hereunder shall be paid by the Company to Indemnitee
within 10 days following delivery of a written request therefor by Indemnitee to
the Company.

 

(g) The Company acknowledges the potentially severe damage to Indemnitee should
the Company fail timely to make such advances to Indemnitee.

 

6. Determination of Right to Indemnification.

 

(a) To the extent Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding, claim, issue or matter covered hereby, Indemnitee
need not repay any of the Expenses advanced in connection with the
investigation, defense or appeal of such Proceeding.

 

(b) If Section 6(a) is inapplicable, the Company shall remain obligated to
indemnify Indemnitee, and Indemnitee need not repay Expenses previously
advanced, unless the Company, by motion before a court of competent
jurisdiction, obtains an order for preliminary or permanent relief suspending or
denying the obligation to advance or indemnify for Expenses.

 

(c) Notwithstanding a determination by a court that Indemnitee is not entitled
to indemnification with respect to a specific Proceeding, Indemnitee shall have
the right to apply to the Court of Chancery of Delaware for the purpose of
enforcing Indemnitee’s right to indemnification pursuant to this Agreement.

 

(d) Notwithstanding any other provision in this Agreement to the contrary, the
Company shall indemnify Indemnitee against all Expenses incurred by Indemnitee
in connection with any Proceeding under Section 6(b) or 6(c) and against all
Expenses incurred by Indemnitee in connection with any other Proceeding between
the Company and Indemnitee involving the interpretation or enforcement of the
rights of Indemnitee under this Agreement unless a court of competent
jurisdiction finds that each of the material claims and/or defenses of
Indemnitee in any such Proceeding were frivolous or made in bad faith.

 

7. Certificate of Incorporation and By-Laws. The Company agrees that the
Company’s Certificate of Incorporation and By-laws in effect on the date hereof
shall not be amended to reduce, limit, hinder or delay (i) the rights of
Indemnitee granted hereby, or (ii) the ability of the Company to indemnify
Indemnitee as required hereby. The Company further agrees that it shall exercise
the powers granted to it under its Certificate of Incorporation, its By-laws and
by applicable law to indemnify Indemnitee to the fullest extent possible as
required hereby.

 

8. Witness Expenses. The Company agrees to compensate Indemnitee for the
reasonable value of his or her time spent, and to reimburse Indemnitee for all
Expenses (including attorneys’ fees and travel costs) incurred by him or her, in
connection with being a witness, or if Indemnitee is threatened to be made a
witness, with respect to any Proceeding, by reason of his or her serving or
having served as an Agent of the Company.

 

3



--------------------------------------------------------------------------------

9. Exceptions. Notwithstanding any other provision hereunder to the contrary,
the Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense (other than Proceedings
under Section 6(b) or Section 6(c) or brought to establish or enforce a right to
indemnification under this Agreement or the provisions of the Company’s
Certificate of Incorporation or By-laws unless a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
Proceeding were not made in good faith or were frivolous).

 

(b) Unauthorized Settlements. To indemnify Indemnitee under this Agreement for
any amounts paid in settlement of a Proceeding covered hereby without the prior
written consent of the Company to such settlement.

 

10. Non-exclusivity. This Agreement is not the exclusive arrangement between the
Company and Indemnitee regarding the subject matter hereof and shall not
diminish or affect any other rights which Indemnitee may have under any
provision of law, the Company’s Certificate of Incorporation or By-laws, under
other agreements, or otherwise.

 

11. Continuation After Term. Indemnitee’s rights hereunder shall continue after
the Indemnitee has ceased acting as a director or Agent of the Company and the
benefits hereof shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.

 

12. Interpretation of Agreement. This Agreement shall be interpreted and
enforced so as to provide indemnification to Indemnitee to the fullest extent
now or hereafter permitted by law.

 

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, provisions of the Agreement shall not
in any way be affected or impaired thereby, and to the fullest extent possible,
the provisions of this Agreement shall be construed or altered by the court so
as to remain enforceable and to provide Indemnitee with as many of the benefits
contemplated hereby as are permitted under law.

 

14. Counterparts, Modification and Waiver. This Agreement may be signed in
counterparts. This Agreement constitutes a separate agreement between the
Company and Indemnitee and may be supplemented or amended as to Indemnitee only
by a written instrument signed by the Company and Indemnitee, with such
amendment binding only the Company and Indemnitee. All waivers must be in a
written document signed by the party to be charged. No waiver of any of the
provisions of this Agreement shall be implied by the conduct of the parties. A
waiver of any right hereunder shall not constitute a waiver of any other right
hereunder.

 

15. Notices. All notices, demands, consents, requests, approvals and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been properly given if hand delivered (effective upon receipt or
when refused), or if sent by a courier freight prepaid (effective upon receipt
or when refused), in the case of the Company, at the addresses listed below, or
to such other addresses as the parties may notify each other in writing.

 

  To Company:    United Rentals, Inc.

Five Greenwich Office Park

Greenwich, CT 06830

Attention: Legal Department

 

To Indemnitee: At the Indemnitee’s residence address and facsimile number on the
records of the Company from time to time.

 

4



--------------------------------------------------------------------------------

16. Evidence of Coverage. Upon request by Indemnitee, the Company shall provide
evidence of the liability insurance coverage required by this Agreement. The
Company shall promptly notify Indemnitee of any change in the Company’s D&O
Insurance coverage.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first above written.

 

UNITED RENTALS, INC. By:        

--------------------------------------------------------------------------------

   

Name:

Title:

INDEMNITEE:          

--------------------------------------------------------------------------------

    Name: Wayland R. Hicks

 

5